 


109 HR 1164 IH: Social Security Guarantee Act of 2005
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1164 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Jones of North Carolina (for himself and Mr. Goode) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To guarantee the right of individuals to receive Social Security benefits under title II of the Social Security Act in full with an accurate annual cost-of-living adjustment. 
 
 
1.Short titleThis Act may be cited as the Social Security Guarantee Act of 2005.
2.Guarantee of full Social Security benefits with accurate annual cost-of-living adjustment
(a)In generalOn a date not later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall issue a benefit guarantee certificate to each individual who is determined by the Commissioner of Social Security as of such date to be entitled to benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.). The Secretary shall also issue such a certificate to any individual on the date such individual is determined thereafter to be entitled to benefits under such title.
(b)Benefit guarantee certificateThe benefit guarantee certificate issued pursuant to subsection (a) shall represent a legally enforceable guarantee—
(1)of the monthly amount of benefits to which the individual is entitled under title II of the Social Security Act (as in effect on the date of the issuance of the certificate); and
(2)that the benefits will be adjusted—
(A)not less frequently than annually on the basis of an accurate determination of the increase in the cost-of-living of the individual; and
(B)in accordance with such title (as so in effect), to reflect any future changes in the eligibility status of the individual under such title.
(c)EntitlementAny certificate issued under the authority of this section constitutes budget authority in advance of appropriations Acts and represents the obligation of the Federal Government to provide for the payment to the individual to whom the certificate is issued benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.) in the amounts set forth in the certificate and adjusted thereafter as described in subsection (b)(2). 
 
